      CASE 0:19-cv-02312-DSD-DTS Document 28 Filed 05/05/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


Libertarian Party of Minnesota,                   Case No. 19-CV-2312 (DSD)
Chris Holbrook, Mason McElvain,
Chris Dock, and Brian McCormick,

                   Plaintiffs,

vs                                               Second Declaration of
                                                   Erick G. Kaardal
Steve Simon, in his official capacity
as the Minnesota Secretary of State,
or his successor,

              Defendant.



      I, Erick G. Kaardal, declare that the following statements are true to

the best of my knowledge and recollection:

 1.   The statements made in this declaration are based upon my personal

      knowledge.

 2.   I am the attorney of record for the Plaintiffs Libertarian Party of

      Minnesota, Chris Holbrook, Mason McElvain, Chris Dock, and Brian

      McCormick.

 3.   I am a named partner with the law firm of Mohrman, Kaardal and

      Erickson, P.A. My office is located at 150 South Fifth Street, Suite

      3100, Minneapolis, Minnesota.
     CASE 0:19-cv-02312-DSD-DTS Document 28 Filed 05/05/20 Page 2 of 2



4.   Attached to my second declaration are the following exhibits referenced

     within the Plaintiffs summary judgment memorandum. They are copies

     of the documents described as follows:


      Ex.     Document                         Source
      No.     Description
      G       Letter to Governor Tim Walz      Socialist Workers Party
              and Secretary of State from      (permission granted for use)
              Erick G. Kaardal re: Socialist
              Workers Party request for
              reprieve from petition
              requirements, dated May 5,
              2020
      H       Ballot Access News               www.ballot-access.org
                                               (Socialist Workers Party)

     I declare under penalty of perjury under the laws of the United States

of America that the above statements are true to the best of my knowledge

and recollection.

     Dated: May 5, 2020.


                                           /s/Erick G. Kaardal
                                          Erick G. Kaardal




                                      2
